Citation Nr: 0615525	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-12 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease with hypertension and congestive heart failure, 
to include as secondary to schizophrenia.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1975 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

In April 2004, a video conference hearing was held before the 
undersigned Veterans Law Judge.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have arteriosclerotic heart disease with 
hypertension and congestive heart failure that is related to 
his active service, or to schizophrenia.


CONCLUSION OF LAW

Arteriosclerotic heart disease with hypertension and 
congestive heart failure was not incurred in or aggravated by 
the veteran's military service and is not proximately due to 
or the result of his service-connected schizophrenia.  
38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  Also, there 
are specific chronic diseases, including arteriosclerosis, 
hypertension, endocarditis, and myocarditis, which are 
subject to presumptive service connection if manifested to a 
degree of 10 percent or more within one year of service 
separation.  38 C.F.R. §§ 3.307, 3.309.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non-service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non-service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
 
The veteran's October 1975 entrance examination report listed 
blood pressure as 110/70.  A May 21, 1976 service medical 
record listed his blood pressure as 124/86.  An August 1976 
Medical Board report diagnosed paranoid schizophrenia and 
stated that the Medical Board was of the opinion that the 
veteran was unfit for further military service.  The service 
medical records are negative as to treatment for, or a 
diagnosis of,  arteriosclerotic heart disease, hypertension, 
or congestive heart failure.

As for the post-service medical evidence, a July 1977 VA 
examination report stated that there were no significant 
abnormalities of the cardiovascular system.  Blood pressure 
was recorded as 130/90.  A July 1977 report of chest X-rays, 
though, stated that there was minor prominence of the central 
hilar vessels with a somewhat globular heart, which was 
stated to not be enlarged overall, but that the right 
ventricle was prominent.  Cardiac evaluation was recommended.  
On VA examination, in October 1979, blood pressure was 132/84 
and on examination in November 1981, it was 130/80.  

An April 1996 VA report stated that there was an abnormal 
ECG.  An April 1996 VA report of chest X-rays stated that 
there was no acute disease.  An April 1996 VA examination 
report noted that the veteran had "been hypertensive for 
about 10 years."  The impression was hypertension, 
arteriosclerotic heart disease anginal syndrome, and non-
insulin dependent diabetes mellitus.  After listing non-
insulin dependent diabetes mellitus, the examiner noted in 
parentheses that the veteran had psychosis and paranoid 
schizophrenia.  He then stated that the veteran's "heart 
disease and hypertension are in no way related to this."  
1998 VA progress notes include impressions of coronary artery 
disease and congestive heart failure.           

An April 2001 VA hospital summary report listed principal 
diagnoses which included coronary artery disease, ischemic 
cardiomyopathy with an ejection fraction of 15 percent, and 
hypertension.  An August 2001 VA hospital summary report 
listed a principal diagnosis of acute coronary syndrome and a 
January 2002 VA hospital summary report listed a principal 
diagnosis of acute myocardial infarction.  

In a February 2004 letter from Dr. Donald E. Steely, he noted 
that he had followed the veteran for many years for 
hypertension, congestive heart failure, and coronary artery 
disease.  He stated that the veteran had a long-standing 
history of difficult to control hypertension, "probably 
greatly related to his schizophrenia and the anxiety-stress 
that goes along with it."  He stated further, "[t]his 
definitely causes problems with hypertension, [and] therefore 
exacerbates his heart failure and ischemic problems."  

A December 2004 VA heart examination report stated that the 
veteran had had hypertension since the late 1970's and that 
the veteran reported developing hypertension "a year or two 
after getting out of the service."  It was stated that the 
veteran first developed heart disease in the early 1990's.  
The diagnoses were essential hypertension, hypertensive 
cardiovascular disease, and arteriosclerotic heart disease.  
The examiner noted that he had reviewed the veteran's claims 
folder, including Dr. Steely's letter.  He stated, "[i]n my 
opinion, these diagnoses are not related to his military 
service."  He stated further, that it was his opinion that 
the veteran's heart disease was not caused or aggravated by 
his schizophrenia.  In explaining his opinions, the examiner 
stated that the veteran had other risk factors for his heart 
disease including, hypertension, high cholesterol, and 
positive family history.  

Finally, in an August 2005 statement from Dr. Steely, he 
stated that the veteran had a long-standing history of post-
traumatic stress disorder (PTSD) "and now even more severe 
mental disorders."  He then stated that the veteran's stress 
level certainly played a role in his hypertension and was, 
therefore, a risk factor for his worsening cardiac status.  

The preponderance of the evidence is against the veteran's 
claim.  Again, the service medical records are negative for a 
diagnosis of a heart condition, to include arteriosclerotic 
heart disease, hypertension, or congestive heart failure.  
Nor were any of these conditions manifested to a degree of 10 
percent or more within one year after the veteran's 
separation from service.  Reports of the onset of 
hypertension are somewhat contradictory; the April 1996 VA 
examination report noted that the veteran had been 
hypertensive for about 10 years, but the December 2004 VA 
heart examination report stated that the veteran had had 
hypertension since the late 1970's and that the veteran 
reported developing hypertension a year or two after getting 
out of the service.  Nonetheless, the objective medical 
evidence of record does not show that hypertension manifested 
to a degree of 10 percent or more within one year after the 
veteran's separation from service.  
             
Additionally, there is no competent medical opinion of record 
relating arteriosclerotic heart disease with hypertension and 
congestive heart failure to the veteran's service.  In fact, 
the examiner who conducted the December 2004 VA heart 
examination diagnosed essential hypertension, hypertensive 
cardiovascular disease, and arteriosclerotic heart disease, 
but specifically stated that, in his opinion, these diagnoses 
were not related to the veteran's military service.  

However, there are differing medical opinions of record 
regarding whether the veteran's hypertension is related to 
his schizophrenia.  In Dr. Steely's February 2004 statement, 
he relates the veteran's hypertension to his schizophrenia 
and the stress and anxiety stated to go along with it.  
However, in his August 2005 letter, he stated that the 
veteran had a long-standing history of PTSD and then stated 
that the veteran's stress level certainly played a role in 
his hypertension.  A review of the veteran's claims folder 
reveals that the veteran is not service-connected for PTSD, 
and the only evidence of record ever mentioning PTSD is an 
August 2005 letter from Dr. John Lierly.  It is emphasized 
that the veteran underwent a VA mental disorder examination 
in December 2004.  Review of the examination report reveals 
an Axis I diagnosis of schizophrenia, residual type, but no 
diagnosis of PTSD.  It was stated that the veteran's claims 
folder had been reviewed prior to the examination.  
Conversely, in the April 1996 VA examination report it was 
noted that the veteran had psychosis and paranoid 
schizophrenia, but stated that his heart disease and 
hypertension were in no way related to this.  Furthermore, it 
was stated in the December 2004 VA heart examination report 
that the veteran's heart disease was not caused or aggravated 
by his schizophrenia.  

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).  Here, the probative value of the 
VA medical opinions outweighs that of Dr. Steely's.  

While it appears that neither Dr. Steely nor the examiner who 
conducted the April 1996 VA examination reviewed the 
veteran's claims folder in conjunction with their opinions, 
the Board finds that the probative value of Dr. Steely's 
February 2004 opinion is lessened by his August 2005 letter 
in which he inaccurately describes the veteran as having a 
long-standing history of PTSD.  Therefore the April 1996 VA 
opinion is more probative than those of Dr. Steely.  In 
addition, while not specifically rendering an opinion on a 
relationship between hypertension and schizophrenia, the 
examiner who conducted the December 2004 VA heart 
examination, and who did review the veteran's claims folder, 
stated in the examination report that the veteran's heart 
disease was not caused or aggravated by his schizophrenia.         

Overall, the probative weight of the "negative" evidence 
exceeds that of the "positive," and therefore the veteran's 
claim must be denied.  Gilbert, 1 Vet. App. at 49.  The 
doctrine of reasonable doubt has been considered, however, as 
indicated above, the preponderance of the evidence is against 
the veteran's claim and so the doctrine is not for 
application.  See id.  

					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a November 2004 letter informed 
the veteran of what the evidence needed to show in order to 
establish entitlement to service connection.  The letter also 
informed the veteran of VA's duty to assist him in obtaining 
evidence for his claim.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the November 2004 VCAA notice letter 
specifically requested that the veteran send to VA any 
evidence in his possession that he thought would support his 
claim.    
 
Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the veteran having been fully informed of the 
VCAA, any defect with respect to the VCAA notice requirement 
in this case was harmless error.  For example, after the 
November 2004 VCAA letter was sent to the veteran the claim 
was readjudicated by the AOJ in the July 2005 supplemental 
statement of the case (SSOC).  

Finally, the claims folder does contain evidence submitted 
subsequent to the July 2005 SSOC, including the August 2005 
letter from Dr. Steely.  However, the failure to have this 
evidence considered by the AOJ in the first instance was 
harmless error.  First, the import of Dr. Steely's August 
2005 letter was essentially the same as the February 2004 
letter, which was, indeed considered by the RO in the July 
2005 SSOC.  Second, as discussed supra, Dr. Steely 
inaccurately referred to the veteran's "long-standing 
history of PTSD" in the August 2005 letter.  This 
misstatement tends to detract from the probative value of his 
medical opinion and certainly in no way is favorable to the 
veteran.  Accordingly, the veteran was not prejudiced by not 
having this evidence considered by the AOJ in the first 
instance.     

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for arteriosclerotic heart disease with 
hypertension and congestive heart failure is denied.

REMAND

Pursuant to an October 2004 Board remand, the veteran was 
afforded a VA psychiatric examination in December 2004 in 
which the examiner concluded that he believed that the 
veteran's schizophrenia precluded employment.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2005).  Here, the veteran's only service-connected 
disability is schizophrenia, which is rated as 50 percent 
disabling. 

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).  In 
such instances, the matter should be submitted by the rating 
board to the Director, Compensation and Pension Service, for 
extra-schedular consideration.  The Board cannot award TDIU 
under 4.16(b) in the first instance; the RO must first submit 
the claim to the Director, Compensation and Pension Service, 
for extra-schedular consideration.  See Bowling v. Principi, 
15 Vet. App. 1 (2001).  Therefore, the RO should consider 
whether the instant matter is one which is appropriate to be 
sent for such consideration.     

Finally, it is reiterated that the veteran filed a claim for 
an increased rating for schizophrenia in February 2003.  
Although the RO found in the July 2005 supplemental statement 
of the case (SSOC) that a higher rating for schizophrenia was 
not warranted, a rating decision on this matter still has not 
been issued.  Consequently, this claim is still pending and 
could have an impact on the TDIU issue.   

Accordingly, the case is REMANDED for the following action:

The RO should formally adjudicate the 
claim for an increased rating and provide 
appropriate notice to the veteran 
concerning the rating action and his 
appellate rights.  Thereafter, depending 
upon the decision concerning the proper 
rating for the schizophrenia, the RO 
should either readjudicate the claim of 
entitlement to TDIU (if schedular 
requirements for TDIU rating are met) or 
refer the case to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration pursuant to 
38 C.F.R. § 4.16(b) (if schedular 
requirements for TDIU rating are not 
met).  Thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


